Exhibit 10.2

Performance Share Unit Award Agreement

Ameren Corporation

2006 Omnibus Incentive Compensation Plan

January 1, 2010



--------------------------------------------------------------------------------

Ameren Corporation

Performance Share Unit Award Agreement

THIS AGREEMENT, effective January 1, 2010, represents the grant of Performance
Share Units by Ameren Corporation (the “Company”), to the Participant named
below, pursuant to the provisions of the Ameren Corporation 2006 Omnibus
Incentive Compensation Plan (the “Plan”). The number of Shares ultimately earned
and paid, if any, for such Performance Share Units will be determined pursuant
to Section 3 of this Agreement.

The Plan provides a complete description of the terms and conditions governing
the Performance Share Units. If there is any inconsistency between the terms of
this Agreement and the terms of the Plan, the Plan’s terms will completely
supersede and replace the conflicting terms of this Agreement. All capitalized
terms will have the meanings ascribed to them in the Plan, unless specifically
set forth otherwise herein. The parties hereto agree as follows:

1. Grant Information. The individual named below has been selected to be a
Participant in the Plan, as specified below:

(a) Participant:

(b) Target Number of Performance Share Units:

2. Performance Period. The performance period begins on January 1, 2010, and
ends on December 31, 2012 (“Performance Period”).

3. Performance Grid. The number of Performance Share Units earned by the
Participant under this Agreement will be determined in accordance with the
following grid. If the actual performance results fall between two of the
categories listed below, straight-line interpolation will be used to determine
the amount earned. Payouts that otherwise would have been more than 100% of
Target will be capped at Target if the Company’s total shareholder return
(“TSR”) is negative over the three-year period. TSR shall be calculated in the
manner set forth in Exhibit 1 hereto and compared to the peer group identified
in Exhibit 1.

 

Ameren’s Percentile in

Total Shareholder Return vs. Utility Peers

During the Performance Period

  

Payout—Percent of Target

Performance Share Units Granted

90th percentile +

   200%

70th percentile

   150%

50th percentile

   100%

30th percentile

   50%

<30th percentile but Three-Year Average Earnings Per Share reaches or exceeds
the average of the EIP threshold levels in 2010, 2011 and 2012

   30%

<30th percentile and Three-Year Average Earnings Per Share does not reach the
average of the EIP threshold levels in 2010, 2011 and 2012

   0% (no payout)



--------------------------------------------------------------------------------

4. Calculation of Earned Performance Share Units. The Committee, in its sole
discretion, will determine the number of Performance Share Units earned by the
Participant at the end of the Performance Period based on the performance of the
Company, calculated using the performance grid set forth in Section 3 of this
Agreement.

5. Vesting of Performance Share Units. Subject to provisions set forth in
Section 9 of this Agreement related to a Change of Control (as defined in the
Second Amended and Restated Ameren Corporation Change of Control Severance Plan,
as amended (“the Change of Control Severance Plan”)) of the Company and
Section 10 relating to termination for Cause (as defined in the Change of
Control Severance Plan), the Performance Share Units will vest as set forth
below:

 

  (a) Provided the Participant has continued employment through such date, one
hundred percent (100%) of the earned Performance Share Units will vest on
December 31, 2012; or

 

  (b) Provided the Participant has continued employment through the date of his
death and such death occurs prior to December 31, 2012, the Participant will be
entitled to a prorated award based on the Target Number of Performance Share
Units set forth in Section 1(b) of this Agreement plus accrued dividends as of
the date of his death, with such prorated number based upon the total number of
days the Participant worked during the Performance Period; or

 

  (c) Provided the Participant has continued employment through the date of his
Disability (as defined in Code Section 409A), and such Disability occurs prior
to December 31, 2012, one hundred percent (100%) of the Performance Share Units
he would have earned had he remained employed by the Company for the entire
Performance Period will vest on December 31, 2012; or

 

  (d) Provided the Participant has continued employment through the date of
retirement (as described below) and such retirement occurs before December 31,
2012, the following vesting schedule shall be applicable to the Performance
Share Units:

 

  (i) If the Participant retires at an age of 55 to 61 with five (5) years of
service— the Participant is entitled to receive a prorated portion of the
Performance Share Units that would have been earned had the Participant remained
employed by the Company for the entire Performance Period, based on the actual
performance of the Company during the entire Performance Period, with the
prorated number based upon the total number of days the Participant worked
during the Performance Period; or

 

  (ii) If the Participant retires after reaching age 62 with five (5) years of
service— the Participant is entitled to receive one hundred percent (100%) of
the Performance Share Units that would have been earned had the Participant
remained employed by the Company for the entire Performance Period based on the
actual performance of the Company during the entire Performance Period.

 

-2-



--------------------------------------------------------------------------------

Termination of employment during the Performance Period for any reason other
than death, Disability, retirement as described above, or on or after a Change
of Control in accordance with Section 9 will require forfeiture of this entire
award, with no payment to the Participant.

6. Form and Timing of Payment. All payments of vested Performance Share Units
pursuant to this Agreement will be made in the form of Shares. Except as
otherwise provided in this Agreement, payment will be made upon the earliest to
occur of the following:

 

  (a) January 1, 2013 or as soon as practicable thereafter; or

 

  (b) The Participant’s death or as soon as practicable thereafter.

7. Right as Shareholder. Except as specifically set forth in this Agreement, the
Participant shall not have voting or any other rights as a shareholder of the
Company with respect to Performance Share Units. The Participant will obtain
full voting and other rights as a shareholder of the Company upon the payment of
the Performance Share Units in Shares as provided in Section 6 or 9.

8. Dividends. The Participant shall be entitled to receive dividend equivalents,
which represent the right to receive Shares measured by the dividend payable
with respect to the corresponding number of Performance Share Units. Dividend
equivalents on Performance Share Units will accrue and be reinvested into
additional Performance Share Units throughout the three-year Performance Period.
The additional Shares will be paid as set forth in Section 6 or 9 of this
Agreement.

9. Change of Control.

(a) Company No Longer Exists. Upon a Change of Control which occurs on or before
December 31, 2012 in which the Company ceases to exist or is no longer publicly
traded on the New York Stock Exchange or the NASDAQ Stock Market, the Target
Number of Performance Share Units awarded as set forth in Section 1(b) of this
Agreement plus the accrued dividends as of the date of the Change of Control
shall be converted to nonqualified deferred compensation with the following
features:

 

  (i) The initial amount of the nonqualified deferred compensation shall equal
the value of one Share based on the closing price on the New York Stock Exchange
on the last trading day prior to the date of the Change of Control multiplied by
the sum of the Target Number of Performance Share Units awarded as set forth in
section 1(b) of this Agreement plus the additional Performance Share Units
attributable to accrued dividends;

 

  (ii) Interest on the nonqualified deferred compensation shall accrue based on
the prime rate (adjusted on the first day of each calendar quarter) as published
in the “Money Rates” section in the Wall Street Journal from the date of the
Change of Control until such nonqualified deferred compensation is distributed
or forfeited;

 

  (iii)

If the Participant remains employed with the Company or its successor until the
last day of the Performance Period, the nonqualified deferred

 

-3-



--------------------------------------------------------------------------------

 

compensation, plus interest, shall be paid to the Participant in an immediate
lump sum on January 1, 2013, or as soon as practicable thereafter.

 

  (iv) If the Participant remains employed with the Company or its successor
until his death or Disability which occurs before the last day of the
Performance Period, the Participant (or his estate or designated beneficiary)
shall immediately receive the nonqualified deferred compensation, plus interest,
upon such death or Disability;

 

  (v) If the Participant has a qualifying termination (as defined in
Section 9(c)) before the last day of the Performance Period, the Participant
shall immediately receive the nonqualified deferred compensation, plus interest,
upon such termination; provided that such distribution shall be deferred until
the date which is six months following the Participant’s termination of
employment to the extent required by Code Section 409A; and

 

  (vi) In the event the Participant terminates employment before the end of the
Performance Period for any reason other than described in Sections (iv) or
(v) above, the nonqualified deferred compensation, plus interest, will
immediately be forfeited.

(b) Company Continues to Exist. If there is a Change of Control of the Company
but the Company continues in existence and remains a publicly traded company on
the New York Stock Exchange or the NASDAQ Stock Market, the Performance Share
Units will pay out upon the earliest to occur of the following:

 

  (i) As set forth in Section 6 (“Form and Timing of Payments”) of this
Agreement; or

 

  (ii) If the Participant experiences a qualifying termination (as defined in
Section 9(c)) during the two-year period following the Change of Control and the
termination occurs prior to January 1, 2013, one hundred percent (100%) of the
Performance Share Units he would have earned had he remained employed for the
entire Performance Period will vest on December 31, 2012 and the vested
Performance Share Units will be paid in Shares on January 1, 2013 or as soon as
practicable thereafter.

(c) Qualifying Termination. For purposes of Sections 9(a)(v) and 9(b)(ii), a
qualifying termination means (i) an involuntary termination without Cause,
(ii) for Change of Control Severance Plan participants, a voluntary termination
of employment for Good Reason (as defined in the Change of Control Severance
Plan) or (iii) a voluntary termination that qualifies for severance under the
Ameren Corporation Severance Plan for Management Employees (as in effect
immediately prior to the Change of Control).

(d) Termination in Anticipation of Change of Control. If a Participant qualifies
for benefits as provided in the last sentence of Section 4.1 of the Change of
Control Severance Plan, or if a Participant is not a Participant in the Change
of Control Severance Plan but is terminated within six (6) months prior to the
Change of Control and qualifies for severance benefits under the Company’s
general severance plan and the Participant’s termination of employment occurs

 

-4-



--------------------------------------------------------------------------------

before December 31, 2012, then the Participant shall receive (i) upon a Change
of Control described in Section 9(a), an immediate cash payout equal to the
value of one Share based on the closing price on the New York Stock Exchange on
the last trading day prior to the date of the Change of Control multiplied by
the sum of the Target Number of Performance Share Units awarded as set forth in
Section 1(b) of this Agreement plus the additional Performance Share Units
attributable to accrued dividends or (ii) upon a Change of Control described in
Section 9(b), the payout provided for in Section 9(b).

10. Termination for Cause. Termination of employment for Cause at any time prior
to payout of the Shares will require forfeiture of the entire Performance Share
Unit Award, with no distribution of any Shares to the Participant.

11. Nontransferability. Performance Share Units awarded pursuant to this
Agreement may not be sold, transferred, pledged, assigned or otherwise alienated
or hypothecated (a “Transfer”) other than by will or by the laws of descent and
distribution, except as provided in the Plan. If any Transfer, whether voluntary
or involuntary, of Performance Share Units is made, or if any attachment,
execution, garnishment, or lien will be issued against or placed upon the
Performance Share Units, the Participant’s right to such Performance Share Units
will be immediately forfeited to the Company, and this Agreement will lapse.

12. Requirements of Law. The granting of Performance Share Units under the Plan
will be subject to all applicable laws, rules, and regulations, and to such
approvals by any governmental agencies or national securities exchanges as may
be required.

13. Tax Withholding. The Company will have the power and the right to deduct or
withhold, or require the Participant or the Participant’s beneficiary to remit
to the Company, an amount sufficient to satisfy federal, state, and local taxes,
domestic or foreign, required by law or regulation to be withheld with respect
to any taxable event arising as a result of this Agreement.

14. Stock Withholding. With respect to withholding required upon any taxable
event arising as a result of Performance Share Units granted hereunder, the
Company, unless notified otherwise by the Participant in writing within thirty
(30) days prior to the taxable event, will satisfy the tax withholding
requirement by withholding Shares having a Fair Market Value equal to the total
minimum statutory tax required to be withheld on the transaction. The
Participant agrees to pay to the Company, its Affiliates, and/or its
Subsidiaries any amount of tax that the Company, its Affiliates, and/or its
Subsidiaries may be required to withhold as a result of the Participant’s
participation in the Plan that cannot be satisfied by the means previously
described.

15. Administration. This Agreement and the Participant’s rights hereunder are
subject to all the terms and conditions of the Plan, as the same may be amended
from time to time, as well as to such rules and regulations as the Committee may
adopt for administration of the Plan. It is expressly understood that the
Committee is authorized to administer, construe, and make all determinations
necessary or appropriate to the administration of the Plan and this Agreement,
all of which will be binding upon the Participant.

16. Continuation of Employment. This Agreement will not confer upon the
Participant any right to continuation of employment by the Company, its
Affiliates, and/or its Subsidiaries, nor will this Agreement interfere in any
way with the Company’s, its Affiliates’, and/or its Subsidiaries’ right to
terminate the Participant’s employment at any time.

 

-5-



--------------------------------------------------------------------------------

17. Amendment to the Plan. The Plan is discretionary in nature and the Committee
may terminate, amend, or modify the Plan; provided, however, that no such
termination, amendment, or modification of the Plan may in any way adversely
affect the Participant’s rights under this Agreement, without the Participant’s
written approval.

18. Amendment to this Agreement. The Company may amend this Agreement in any
manner, provided that no such amendment may adversely affect the Participant’s
rights hereunder without the Participant’s written approval.

19. Successor. All obligations of the Company under the Plan and this Agreement,
with respect to the Performance Share Units, will be binding on any successor to
the Company, whether the existence of such successor is the result of a direct
or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business and/or assets of the Company.

20. Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions will nevertheless be binding and
enforceable.

21. Applicable Laws and Consent to Jurisdiction. The validity, construction,
interpretation, and enforceability of this Agreement will be determined and
governed by the laws of the State of Missouri without giving effect to the
principles of conflicts of law. For the purpose of litigating any dispute that
arises under this Agreement, the parties hereby consent to exclusive
jurisdiction and agree that such litigation will be conducted in the federal or
state courts of the State of Missouri.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
effective as of January 1, 2010.

 

Ameren Corporation By:  

 

  Vice President, Human Resources By:  

 

  Participant

 

-6-



--------------------------------------------------------------------------------

EXHIBIT 1

Total Shareholder Return

Total Shareholder Return shall be calculated as follows:

LOGO [g92760ex102pg8.jpg]

 

* In practice, dividends will be treated as having been reinvested quarterly.

Peer Group

Following are the peer group companies. In order to be counted in the final
calculations, a company must still have a ticker at the end of the performance
period.

 

Company

   Ticker   

Company

   Ticker ALLEGHENY ENERGY, INC.    AYE    OGE ENERGY CORP    OGE ALLIANT ENERGY
CORPORATION    LNT    PEPCO HOLDINGS INC    POM AMERICAN ELECTRIC POWER CO   
AEP    PINNACLE WEST CAPITAL CORP    PNW DOMINION RESOURCES INC    D    PPL
CORPORATION    PPL DTE ENERGY CO    DTE    PROGRESS ENERGY    PGN DUKE ENERGY   
DUK    PSEG, INC.    PEG EDISON INTERNATIONAL    EIX    SCANA    SCG FIRSTENERGY
CORP    FE    SOUTHERN CO    SO FPL GROUP INC    FPL    XCEL ENERGY INC.    XEL
GREAT PLAINS ENERGY INC    GXP    WESTAR ENERGY INC.    WR INTEGRYS    TEG   
WISCONSIN ENERGY    WEC

 

-7-